Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Examiner’s Comments
The Examiner notes that the office action below may reference support found in the cited prior art by indicating element numbers, figures or by pointing out a specific paragraph (PAR) number in which support can be found.  The PAR number referenced corresponds to paragraph number beginning in the "Detailed Description" of the disclosure unless otherwise noted.  The pending claims are 1-20.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4-7, 10, 13, 16, 19-20, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 3,712,524 to Ames, Sr.
With regard to claim 1, an adjustable vehicle luggage compartment attachment system (10) comprising: a bracket (20) having at least one support (24), said support having a top end (at 26), a lower end (at 24a) and a support length disposed between said top end and said lower end; a first releasably fastenable mechanism (30 via 45) disposed at said top end; a second releasably fastenable mechanism (34) disposed at said lower end; wherein said first releasably fastenable mechanism mounts said top end to a vehicle luggage compartment and said second releasably fastenable mechanism mounts said lower end to a vehicle.
With regard to claim 4, wherein said second releasably fastenable mechanism (34) comprises at least one suction cup.
With regard to claim 5, further comprising a second support (fig. 1 shows two supports 24).
With regard to claim 6, wherein said two supports are oriented parallel to the other (two supports, see fig.1, are parallel to each other).
With regard to claim 7, further comprising at least one horizontal beam (40).
With regard to claims 10, 16, an adjustable vehicle luggage compartment attachment system (10) comprising a bracket (20) having a first support and a second support (24, fig. 1), said first support positioned parallel to said second support (see fig. 1), each said support having a top end, a lower end and a support length disposed between said top end and said lower end; a first releasably fastenable mechanism (30 via 45) disposed at said top ends; at least one horizontal beam (40) disposed at said top ends of each said first support and said second support; a second releasably fastenable mechanism (34) disposed at said lower ends; wherein said first releasably fastenable mechanism mounts said top end to a vehicle luggage compartment and said second releasably fastenable mechanism mounts said lower end to a vehicle.
With regard to claims 13, 19, wherein said second releasably fastenable mechanism (34) comprises at least one suction cup.
.
Claims 1-2, 4-7, 10-11, 13-14, 16-17, 19-20, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4,630,990 to Whiting.
With regard to claim 1, an adjustable vehicle luggage compartment attachment system (111) comprising: a bracket having at least one support (115), said support having a top end, a lower end and a support length disposed between said top end and said lower end (see figs. 1-2, 4); a first releasably fastenable mechanism (121, 123) disposed at said top end; a second releasably fastenable mechanism (113) disposed at said lower end; wherein said first releasably fastenable mechanism mounts said top end to a vehicle luggage compartment and said second releasably fastenable mechanism mounts said lower end to a vehicle.
With regard to claim 2, wherein said first releasably fastenable mechanism comprises at least one threaded aperture (nuts 121 and support bolt 115 are releasably threaded).
With regard to claim 4, wherein said second releasably fastenable mechanism comprises at least one suction cup (113).
With regard to claim 5, further comprising a second support (fig. 1 shows two supports 115).
With regard to claim 6, wherein said two supports are oriented parallel to the other (left and right side supports 115 are parallel to each other).
With regard to claim 7, further comprising at least one horizontal beam (117).

With regard to claims 11, 17, wherein said first releasably fastenable mechanism comprises at least one threaded aperture (nuts 121 and support bolt 115 are releasably threaded).
With regard to claim 13, wherein said second releasably fastenable mechanism comprises at least one suction cup (113).
With regard to claim 14, wherein the horizontal beam (117) is horizontally adjustable (adjustable via holes 129 in beam).
With regard to claim 19, wherein said second releasably fastenable mechanism comprises at least one suction cup (113).
With regard to claim 20, wherein the bracket is adjustable (via 125, 127).
Allowable Subject Matter
Claims 3, 8-9, 12, 15, 18, are objected to as being dependent upon a rejected base claim, but appear to be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Refer to attachment (PTO-892) for notice of references cited and recommended for consideration based on their disclosure of limitations of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Nash whose telephone number is 571-272-4465.  The examiner can normally be reached on Monday – Friday from 11 a.m. to 7 p.m. EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached at 571-272-4544.  The official fax number for this Group is: 571-273-8300; Inventor Assistance Center is 800-786-9199.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system; see www.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/BRIAN D NASH/
Primary Examiner, Art Unit 3734

8/5/2021